DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 8 February 2022, the claims and drawings were amended. Based on these amendments, the drawing objection set forth in the previous office action has been withdrawn.

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method of curing a thermoset composite (TSC) to a target state of cure (SOC), the method comprising heating the TSC to greater than a threshold temperature, monitoring an actual temperature of the TSC, determining a maximum temperature achieved by the TSC, and determining an elapsed time that the actual temperature is greater than the threshold temperature. Heating is ceased based, at least in part, on the maximum temperature of the TSC and the elapsed time. The elapsed time is the time period that begins when the actual temperature of the TSC exceeds the threshold temperature and ends when the ceasing is initiated. The maximum temperature achieved by the TSC is the maximum temperature achieved at a given location on the TSC during the elapsed time.
As discussed in the office action of 14 January 2022, U.S. Patent Application Publication No. 2014/0302446 (“Anderson”) and U.S. Patent No. 3,718,721 (“Gould”) represent the closest prior art. In view of the amendments 
In Anderson, there are a plurality of sensors, and the sensors take temperature measurements at different locations. The highest and lowest temperatures recorded by these sensors at a specific time may be used to control the curing process. See paragraphs 64-68 and 107. Anderson does not disclose determining the maximum temperature at a given location during a specified time period, where the time period begins when the actual temperature exceeds a threshold temperature and ends when heating is ceased, as required by claim 1.
In Gould, a total state of cure can be computed by, for example, monitoring the temperature of a site at set intervals and incrementing the state of cure based on the temperature during that interval. See line 61 of column 2 to line 4 of column 3. Gould does not disclose determining the maximum temperature at a given location during the time period that begins when the actual temperature exceeds a threshold temperature and ends when heating is ceased, as required by claim 1.
Claims 2-18 are allowed based on their dependency from claim 1. Claim 20 is allowed based on its incorporation of the method of claim 1.
Claim 21 is allowed for the same reasons provided above in connection with claim 1. The method of claim 21 is substantially the same as that of claim 1 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726